Exhibit 10.7




NON-EXCLUSIVE DISTRIBUTOR AGREEMENT BETWEEN POLYBRITE INTERNATIONAL, INC. AND
LED LIGHTING COMPANY




This Agreement is made and entered into as of the 30th day of May 2013 (the
"Effective  Date") by and between PolyBrite International, Inc., a corporation
duly organized and existing under the laws of the State of Illinois and having
its principal place of business at 1751 W. Diehl Road, Naperville, Illinois
60563 ("Manufacturer"),  and LED Lighting Company, a corporation duly organized
and existing under the laws of the State of Delaware,  having its principle
place of business at 4000 Bridgeway, Suite 400, Sausalito, California
94965("Distributor").

RECITALS




WHEREAS,   Manufacturer   is  engaged  in  the  business  of  manufacturing,
  marketing,   selling   and maintaining  solid state lighting  systems
 utilizing unique and proprietary  high-intensity  lighting  systems  and light
emitting diodes (LED), including without limitation, lighted safety wear,
signage/accent lighting systems, decorative  and  general  illumination  (the
"Products").  The Products of the Manufacturer to be sold by the Distributor
include all of PolyBrite's companies and divisions, including but not limited to
Borealis, PolyBrite Lighted Pet Products and PolyBrite Lighted Safety Products.




WHEREAS, Manufacturer desires to enter into a distribution agreement with
Distributor for the purpose of developing distribution and sales channels for
Manufacturer's products on the terms and conditions set forth in this Agreement.




TERMS  AND CONDITIONS




NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:




1.

NON-EXCLUSIVE DISTRIBUTORSHIP




1.1   Subject to the terms and conditions contained herein, Manufacturer grants
to Distributor, and Distributor hereby accepts, the rights and responsibilities
of a non-exclusive distributor of all products and services manufactured,
distributed or sold by Manufacturer.




1.2

Distributor understands and agrees that Distributor's right to sell the Products
is a non-exclusive right.




1.3

The term "non-exclusive" means that Manufacturer is able to appoint any other
person, company or entity to sell the Products while such non-exclusivity
remains in effect hereunder.




1.4

Manufacturer may at any time hire its own employees to market, promote and sell
the Products.







2.

COMPETING PRODUCTS




Manufacturer agrees that during the term of this Agreement, Distributor may
market, sell distribute, manufacture, develop and/or help develop products which
are either directly or indirectly competitive with the Products.

3.

APPOINTMENT OF SUBDISTRIBUTORS




Distributor and Manufacturer shall mutually agree on the appointment of any
sub-distributors m connection with the performance of this Agreement.




4.

DISTRIBUTOR NOT MADE AN AGENT




Each party is an independent contractor and is not an agent, employee or legal
representative of the other party under this Agreement. There is no agency,
partnership, joint venture, franchise or any other relationship between the
parties except that of a non-exclusive distributorship relationship. All persons
engaged by a party shall be that party's employees, legal representatives or
agents but not those of the other party.   Distributor is not authorized to
enter into any contracts or to create any obligations, commitments or
responsibilities (expressed or implied) on behalf of, or in the name of
Manufacturer, or to bind Manufacturer in any manner whatsoever, without the
prior written approval of Manufacturer in each instance.   Any contracts or
commitments entered into by Distributor without such written consent shall not
be binding on Manufacturer.




5.

DISTRIBUTOR RESPONSIBLITIES




In addition to the duties and responsibilities outlined elsewhere in this
Agreement, Distributor agrees as follows:




5.1      Distributor shall exercise its commercially reasonable efforts, skill
and attention, and devote such time as may be reasonably necessary to actively
market and promote the sale and acceptance of the Products, including attending
trade shows, and to abide by Manufacturer's policies as they are communicated to
Distributor from time to time.   If Distributor publishes a catalog, Distributor
agrees to include Products in at least one of its catalogs annually.  If
Distributor displays its merchandise on an internet webpage, Distributor agrees
to include the Products on that same webpage. Distributor will conduct all of
its business in its own name and as it deems fit, as long as it is not in
derogation of Manufacturer's interest.




5.2      Distributor will inform Manufacturer as soon as possible of possible
infringement by any person or entity of Manufacturer's proprietary interests.




5.3      Distributor shall furnish customers and potential customers with such
approved advertising, promotional and informational materials as necessary.
  Brochures and materials may be provided by the Manufacturer to the
Distributor.




5.4      Distributor agrees to follow up on all complaints and requests for
repair or service made by customers and advise Manufacturer of the nature and
specifics of the complaint or request within five (5) business days after having
received such complaint or request.   Distributor shall cooperate fully with
Manufacturer in dealing with said customer complaints.




5.5      Both parties agree to indemnify and hold harmless the other from any
and all liability under laws relating to its employees.




5.6      If so requested by Manufacturer, Distributor shall provide adequate
financial information on a confidential basis or in the alternative, credit
references satisfactory to Manufacturer to assure Manufacturer of Distributor's
financial capability to conduct its ongoing business.

5.7       Distributor  shall  provide  and  maintain,  at  Distributor's  own
 expense,  facilities  and  qualified personnel sufficient to fulfill all
Distributor's  obligations hereunder.




5.8       Distributor  shall  provide  Manufacturer  with  such  reports  as
 Manufacturer  may  reasonably request with respect to Distributor's  overall
sales and inventory of the Products.




5.9       Distributor agrees at all times to comply with all United States laws
and regulations, as they may exist from time to time.  Distributor further
agrees to avoid activities or practices that may injure the reputation of
Manufacturer or Manufacturer's Products.




5.10     Distributor  and Manufacturer  shall meet quarterly to discuss
 estimates  of future  demand  and sales projections.




5.11     Distributor shall discuss with Manufacturer the production lead-times
and inventory required to service future demand estimates as described in
Section 5.10.




6.

RESTRICTIONS ON DISTRIBUTOR




6.1      Distributor represents and warrants that Distributor's execution of and
performance under this Agreement does not and will not conflict with and will
not result in a breach of or constitute a default under any prior agreement or
understanding that Distributor may have with any other business entity, customer
or account. Distributor  agrees  to  defend,  indemnify  and  hold  harmless
 Manufacturer  against  any  losses,  damages  and expenses arising out of or in
connection with any claim made by third parties against Manufacturer for
personal injury or damaged property  based on any act or failure to act on the
part of the Distributor or Distributor's agents,  employees  or  affiliates  or
 any  unauthorized  representation  or  warranty  made  by  Distributor  or
Distributor's agents, employees or affiliates with respect to the Products.




6.2       Distributor shall comply with all regulations applicable to the
Products.  Distributor will make no written or oral promises, representations or
warranties to any other customer or prospective customer other than those
promises, representations or warranties contained in this Agreement and other
agreements and documents provided by Manufacturer to Distributor for the
marketing and promotion of the sale of Products.   Distributor shall  not,  in
 any  way,  misrepresent  the  nature  or  indications  for  the  use  of  the
 Products.    Furthermore, Distributor shall not, without prior written approval
of Manufacturer, modify or alter any of the Products. Distributor  shall
 indemnify  and  hold  Manufacturer  harmless  for  any  claim  or
 infringement,  or  breach  of warranty based on the use of any Product which
has been modified or altered by Distributor.




6.3

Distributor shall not remove, cover, change or add to the labels affixed by
Manufacturer  to the

Products without first receiving Manufacturer's written approval.




6.4       Distributor, Distributor's  agents and employees, shall not make any
statements, representations, warranties  or  advertisements  concerning  the
Products  or  their  effectiveness  which  exceed  in scope  or  are different
in meaning from the statements made by Manufacturer in its own literature.




6.5       Distributor will not use the name "PolyBrite" or "Borealis", or any
part thereof, or any or all parts of the trade name of the Products as
Distributor's firm, trade or corporate name without the prior expressed written
consent of Manufacturer.

7.

MANUFACTURER RESPONSIBLITIES




7.1       So long as Distributor is in full compliance with the terms of this
Agreement, Manufacturer will sell to Distributor at quoted price, as applicable,
in effect at the time of Manufacturer's receipt and acceptance of a purchase
order and subject to Manufacturer's rights under Section 12.1.




7.2      Manufacturer  agrees  not  to  quote,  sell  to  nor  solicit
 customers  or  projects  identified  by Distributor, nor share any information
related to Distributor's sales efforts with any outside party that might compete
with Distributor.




7.3

   Manufacturer shall use commercially reasonable efforts to ship Products in a
timely matter.




7.4      Manufacturer shall provide, at no charge, a reasonable initial supply
of brochures, specification sheets, videotapes or other promotional materials.
Upon written request from Distributor, Manufacturer shall provide electronic
master files of said material for Distributor to reproduce.




7.5      Manufacturer will furnish information to aid in the orientation and
training of Distributor's service and sales personnel.




7.6       Manufacturer agrees to defend, indemnify and hold harmless Distributor
and its affiliates and each of their respective officers, directors, members,
managers, employees and agents (each, an "Indemnitee") against any losses,
damages and expenses arising out of or in connection with any claim made by
third parties against an Indemnitee for personal injury or damaged property,
based on the operation of the Products, as long as the Products are used in
conformance with the authorized claims, specifications and directions of the
Manufacturer.




8.

PURCHASE ORDERS




8.1      No purchase orders of Distributor shall be binding upon Manufacturer
until accepted by an authorized agent of Manufacturer in writing at its general
office in Naperville, Illinois.  Manufacturer agrees to confirm receipt and
accept or reject a Purchase order within five (5) days of receipt. Except as
otherwise agreed in writing by Manufacturer, an order may not be canceled by
Distributor after it has been accepted by Manufacturer.




8.2      All sales of Products by Manufacturer to Distributor hereunder shall be
subject to the provisions of this Agreement when or if there is a conflict with
the terms and conditions contained in any purchase order of Distributor or
confirmation of Manufacturer, except insofar as any such purchase order or
confirmation establishes (a) the quantity of Products to be sold or (b) the
shipment date of Products, (c) price of Products and (d) terms of payment.




8.3      If  Distributor  shall  default  in  any  payment due  Manufacturer or
 if  Distributor's  financial condition shall at any time seem to be inadequate,
Manufacturer shall have the right to cancel any orders, delay any shipments to
Distributor until payment is made or assurances required by Manufacturer are
received, or terminate this Agreement in accordance with Section 22.




8.4      All orders by Distributor for Products shall be subject to such
reasonable allocation as, in the sole judgment of Manufacturer, may be necessary
or equitable in the event of any shortages of the Products at any time.




9.

FORCE MAJEURE




Neither Manufacturer nor Distributor assume any liability and shall not be
liable for any delay in performance of its obligations hereunder caused in whole
or in part, directly or indirectly by strikes, lockouts or any other labor
troubles, fires, floods, earthquakes, explosions, acts of God, accidents, wars,
riots, revolutions, embargoes,  changes  in  statutes  or  government
 regulations,  or  any  act  or  order  of  any  government  or governmental
 agency,  delay  in delivery  of  raw  material,  parts, or completed
 merchandise,  by  the supplier thereof or any other cause beyond the control of
or occurring without the fault of Manufacturer.




10.

PURCHASES




10.1

After a reasonable period of time, Distributor and Manufacturer shall mutually
discuss possible minimum purchase obligations.




11.

SHIPMENT OF THE PRODUCTS




11.1    All Products sold by Manufacturer to Distributor hereunder will be
shipped by Manufacturer F.O.B. Manufacturer's loading dock ("Shipping Point").
 Manufacturer shall notify Distributor of any changes to the Shipping Point
within fifteen (15) days prior to any change.




11.2    Distributor shall assume all risk of loss for Products upon proof of
delivery by Manufacturer of the Products to the Shipping Point.




11.3

Distributor will pay all1oading, freight, duties, shipping, insurance,
forwarding and handling charges, taxes, storage and all other charges applicable
to the Products after they are delivered by Manufacturer to the Shipping Point.




12.

FAVORED CUSTOMER PRICES AND PAYMENT




12.1     Manufacturer agrees to sell the Products to Distributor F.O.B. Shipping
Point at quoted prices. Distributor shall be given thirty (30) days written
notice prior to the effective date of any change in the price of the Products
quoted. Manufacturer agrees that, subject to the exceptions below, it shall not
sell Products to any entity at prices or on terms more favorable than those
offered and/or otherwise made available to Distributor with respect to sales
initiatives, commissions, allowances, rebates and incentives (the "Favored
Pricing"). Specifically excluded from this Favored Pricing provision are
Manufacturer's sales to governmental entities and agencies, whether required by
law or contract.




12.2

Manufacturer and Distributor will discuss terms of payment on a project by
project basis.




13.

RETURNED GOODS POLICY




13.1     All returns must   be authorized   in writing,   e-mail or fax  by
Manufacturer's authorized representative prior to the return of the Products,
freight prepaid.




13.2     Products  are  not  returnable  unless  Manufacturer  determines  if
 upon  inspection  that,  such Products deviated from its standards or were
defective when shipped.  If Distributor disputes Manufacturer's determination
 as  to  deviation  or  defect,  the  Parties  will  negotiate  in  good  faith
 to  reach  an  acceptable conclusion.

13.3     In the event of a return of Products to Manufacturer by Distributor
 pursuant  to Section  13.2 above, Manufacturer  shall within ten (10) days of
such return either (i) replace the defective products free of charge or (ii)
refund the amount of the purchase price paid to the Manufacturer for such
Products, along with any freight charges paid by Distributor.  Notwithstanding
the foregoing, if the Distributor's customer rejects the product for a valid
reason and is not willing to accept the replacement, then the Manufacturer  will
refund in cash  the amount  of the  purchase  price  paid to the Manufacturer
 for such  Products,  along  with  any freight charges paid by the Distributor.




14.

TRADEMARKS AND TRADE NAMES




Manufacturer licenses Distributor to use its trade names and trademarks on
Manufacturer's products. Distributor concedes and recognizes the rights of the
Manufacturer to its company names, trade names and trademarks and acknowledges
it has no right to the company names, trademark or trade name used or affixed to
any other Products, except that Distributor, may refer to any such trademark or
trade name in advertising and promoting  the sale  of  Products  so long  as
such  reference  complies  with  Manufacturer's rules  and policies governing
the use of any such trademark or trade name communicated to Distributor by
Manufacturer in this Agreement.




15.

DISCLAIMER OF WARRANTY




All Products shall be warranted by Manufacturer only in accordance with the
terms set forth in the Manufacturer warranty as the same as included in Product
packaging and as it may change from time to time at Manufacturer's sole
discretion.  Distributor may not alter or modify that warranty.  Replacement or
refund shall be the exclusive remedy for the breach of Manufacturer's warranty.
  Distributor shall notify Manufacturer of any claimed defect and shall include
model and lot number of each Product (number and date of invoice can be provided
if readily available).   If the Products are to be returned to Manufacturer,
written authorization and shipping instructions shall be transmitted to the
Distributor.   If the defect is the result of improper storage or damage  by
 Distributor,  all  necessary  expenses  shall  be  borne  by  Distributor.
   Any Products returned to Manufacturer for replacement shall become the
property of Manufacturer.




EXCEPT AS EXPRESSLY PROVIDED HEREIN, MANUFACTURER DOES NOT MAKE ANY
REPRESENTATIONS  OR WARRANTIES IN CONNECTION WITH THIS AGREEMENT, EXPRESS,
STATUTORY,  IMPLIED, OR OTHERWISE,  AND HEREBY DISCLAIMS  AND EXCLUDES  ANY AND
ALL OTHER  REPRESENTATIONS  AND WARRANTIES,  INCLUDING  ANY IMPLIED  WARRANTIES
AND CONDITIONS  OF MERCHANTABILITY,  FITNESS FOR A PARTICULAR PURPOSE,  AND NON­
INFRINGEMENT.




16.

WARRANTY CREDIT




In order that Manufacturer may make accurate warranty representations and in
order to promote the goodwill of Manufacturer, Distributor shall credit its
customer's account for the amount of Distributor's mark­ up, in addition to
Distributor's costs whenever Manufacturer credits Distributor's account in
fulfillment of a warranty obligation or in the case of a Product recall by
Manufacturer or advisory by Manufacturer.




17.

RECALL




17.1    Notwithstanding anything in this Agreement to the contrary, Manufacturer
shall have the right to manage any recall and the obligations of the parties in
Sections 17.2 and 17.3 are subject to such right.




17.2     If, in the judgment of Manufacturer, any Product defect or any
government action requires  a recall of, or the issuance of an advisory letter
regarding, any Product, Manufacturer may undertake such recallor issue such
advisory letter.  Manufacturer shall notify Distributor in a timely manner prior
to making any recall or issuing any advisory letter. The parties shall endeavor
to reach an agreement prior to making any recall or issuing any advisory letter
regarding the manner, text and timing of any publicity to be given such matters
in time to comply with any applicable legal or regulatory requirements, but such
agreement shall not be a precondition to any action that Manufacturer deems
necessary to protect users of the Products or to comply with any applicable
governmental orders or mandates.




17.3    Parties agree to provide reasonable assistance to one another in the
event of any recall or issuance of any advisory letter. Manufacturer shall
promptly pay or reimburse Distributor for the reasonable costs of effecting such
recall or issuing such advisory letter, including costs related to return of
recalled Products and refunding to Distributor the purchase price paid by
Distributor for recalled Products, including applicable Products in
Distributor's inventory; provided, however, that to the extent such recall or
the issuance of such advisory letter results from an act or omission of
Distributor, Distributor shall be responsible for the costs of effecting such
recall or issuing such advisory letter, including costs related to return of
recalled Products, to the extent such recall or the issuance of such advisory
letter results from the act or omission of Distributor.




18.       PATENT INFRINGEMENT




18.1    If a patent infringement action is commenced or threatened against
Manufacturer as to any Product and Manufacturer elects to, as a result,
discontinue the sale of any particular Product, Distributor shall discontinue
its effort to market, promote and/or sell said Product immediately upon receipt
of written notice thereof from Manufacturer and Manufacturer agrees to have all
particular Product returned for cash credit.




18.2    Distributor shall promptly notify Manufacturer in the event Distributor
becomes aware of any activities of a third party that may constitute
infringement of Manufacturer's patents or pending patents on the Products.




18.3    Manufacturer shall defend, indemnify and hold each Indemnitee harmless
for all claims, actions, suits, costs, expenses, damages, including reasonable
attorneys’ fees and payments, as a result of such claim of infringement or
misappropriation of any patent, trademark or other intellectual property right,
by reason of the use or sale of any Products sold to Distributor under this
Agreement, as long as Distributor did not alter or change any aspect of the
Products without written consent by Manufacturer.  Manufacturer shall have total
control over the defense, negotiation, and settlement of each case.
 Additionally, Distributor shall cooperate with Manufacturer in such defenses,
negotiation, or settlement as requested by Manufacturer and Manufacturer agrees
to reimburse each Indemnitee for any and all costs related to said defenses,
negotiation and/or settlement.




19.       CONFIDENTIAL INFORMATION




Distributor specifically agrees that during the term of this Agreement and for a
period of three (3) years after the termination of this Agreement, to keep
confidential and not to disclose to others, any and all technical trade secrets,
and other information made available to it by Manufacturer.  Upon the written
request of Manufacturer, or in the event of the expiration or other termination
of this Agreement, Distributor shall promptly destroy or return all such
confidential and proprietary information to Manufacturer. Distributor agrees not
to use such confidential or proprietary information of Manufacturer except in
conjunction with the purposes of this Agreement.   Distributor agrees to
maintain as confidential any written information regarding Manufacturer, its
products, customers, pricing and trade secrets which it may gain access to by
virtue of this Agreement. If a Non-Disclosure and Non-Competition Agreement has
been executed between the parties hereto, then this Section 19 shall be subject
to the terms and conditions of the Non-Disclosure and Non­ Competition
Agreement.




20.

ASSIGNABILITY/CHANGE IN OWNERSHIP







This Agreement  is personal to Distributor  and may not be sold, assigned,
delegated  or transferred  (in whole or in part) by Distributor,  except to any
subsidiary or holding corporation  of Distributor,  without  the written
 consent  of  Manufacturer.    Manufacturer  may  assign  this  Agreement  to
 any  subsidiary  or  holding corporation,  or to any entity purchasing control
of Manufacturer.   In the event of a merger, consolidation, or sale of all or
substantially all of the assets of Manufacturer or Distributor, as the case may
be, the successor entity will assume the rights, duties and liabilities of
Manufacturer or Distributor, as the case may be; and the other party will remain
bound by the terms of this Agreement.




21.

NOTICE







All notices under this Agreement shall be in writing, and may be delivered by
hand or sent by facsimile or by registered mail, return receipt requested.
  Notices shall be given, mailed, or sent to the parties at the following
addresses:




If to Distributor:

  LED Lighting Company

4000 Bridgeway, Suite 400

Sausalito, California 94965

Attn:   Chief Executive Officer




If to Manufacturer:

PolyBrite International, Inc.

1751 West Diehl Road, Suite 110

Naperville, Illinois 60563

Attention:  Chief Operating Officer




With a copy to:




PolyBrite International, Inc.

 1751 West Diehl Road, Suite 110

Naperville, Illinois 60563

Attention:  Legal Department




22.

TERM AND TERMINATION




22.1     This  Agreement  shall  commence  immediately  upon  the  Effective
 Date  and,  unless  sooner terminated by either party as provided herein, shall
continue for a period of five (5) years from the Effective Date, and shall
automatically renew every twelve (12) months thereafter unless one party
provides written notice to the other party of their election not to renew the
Agreement and such notice is delivered at least sixty (60) days prior to the
expiration of the then current term.




22.2     Either party may terminate this Agreement by giving at least thirty
(30) days written notice to the other party of any material breach, including
without limitation, Distributor's failure to pay for Products in accordance with
Section 12, provided that as of the expiration of said thirty (30) day period
such breach remains uncured.




22.3     Either party may terminate this Agreement immediately upon written
notice to the other party if the other party shall:   (i) file a voluntary
petition in bankruptcy or be the subject of an involuntary petition in
bankruptcy which is not dismissed within thirty (30) days of the date of filing;
 (ii)  be voluntary or involuntary dissolved; or  (iii)  have a receiver,
trustee or other court officer appointed for its property in connection with any
such bankruptcy proceeding, liquidation or insolvency proceeding.







22.4     Manufacturer or Distributor may terminate this Agreement (the
"Terminating Company"), at any time, with immediate effect, upon written notice,
in the event of fraud, misconduct, or malfeasance on the part of  the  other
 party,  if  such  act  can  reasonably  be  expected  to  have  an  adverse
 effect  on  the  Terminating Company's  business.




22.5

Notwithstanding  anything  contained  herein  to  the  contrary,  Section  2,
 7.6, 18, 19  and  23  of  this Agreement shall survive termination of this
Agreement and shall remain in full force and effect.




23.

OBLIGATIONS ON TERMINATION AND EXPIRATION

23.1     Upon   termination   of   this   Agreement,   Distributor   will
  promptly   destroy   or   return   all documentation and proprietary
information in its possession to Manufacturer.




23.2     Distributor shall discontinue representing or advertising that it is a
distributor of Manufacturer, and Distributor  shall not thereafter solicit or
attempt to solicit business on behalf of Manufacturer  or in any other manner,
act or attempt to act as Manufacturer's  distributor or disclose to any third
party or otherwise use any  of  the  materials  and  proprietary  information
 or  any  other  information  concerning  the  business  of Manufacturer,
including but not limited to any sales or advertising materials.  Distributor
shall forthwith return all such data and any copies thereof to Manufacturer.




23.3     Upon termination of this Agreement for any reason, Manufacturer shall
have the right, but not the obligation, to repurchase all or part of the
inventory of the Products held by the Distributor or its affiliates. The price
for inventory to be repurchased by Manufacturer pursuant  to this section shall
be the cost thereof actually  paid  by  the  Distributor  to  Manufacturer.
  With  respect  to  any  quantities  not  repurchased   by Manufacturer,  the
Distributor  shall  have  the  right  to sell  such  inventory  of  the
Products,  in its  usual  and customary manner, in the ordinary course of
business, for a period of ninety (90) days following termination of this
Agreement and notwithstanding such termination the terms and conditions of this
Agreement shall apply to such sales.




23.4     Expiration or termination of this Agreement shall not affect the rights
or remedies of either party against the other party which may have accrued prior
to the expiration and termination.




23.5     This Agreement will inure to the benefit of, and be binding upon, the
parties and their respective heirs, executors, administrators, successors and
permitted assigns.




24.

WAIVER OF BREACH

The waiver or failure of either party to enforce the terms of this Agreement in
one instance shall not constitute a waiver of said party's rights under this
Agreement with respect to other violations.




25.

REMEDIES

The parties agree that money damages may not be an adequate remedy for any
breach of this Agreement and that, in addition to any other relief afforded by
law, each party shall be entitled to specific performance and injunctive or
other equitable relief as a remedy for any such breach.   Injunctive relief is
especially agreed to by the parties as appropriate in any breach of Sections 2
and 19 of this Agreement.  The parties further agree that all remedies made
available by any provision of this Agreement shall be proper modes of relief and
are not to be considered mutually exclusive remedies of one another.  In the
event any litigation or controversy arises out of or in connection with this
Agreement, the prevailing party shall be entitled to recover from the other
party or parties, in addition to any actual damages sustained, its reasonable
costs and expenses, including without limitation, reasonable attorney's fees and
costs.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY UNDER ANY LEGAL THEORY FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, OR ANY DAMAGES FOR LOSS OF
PROFITS, REVENUE OR BUSINESS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.




26.

ACTION FOR BREACH




The time within which Distributor may bring an action for breach of this
Agreement shall be one year from the date of such breach. No action by
Distributor may be commenced after that one year period.




27.

CHOICE OF LAW AND FORUM SELECTION




This Agreement shall be governed by, construed and interpreted according to the
substantive law (and not the law of conflicts) of the State of Illinois in the
United States of America, the state in which this Agreement is deemed to have
been executed and delivered. Said Illinois law shall govern this Agreement in
all respects as to its validity, interpretation, construction and enforcement,
and all aspects of the relationship between the parties hereto.  Any disputes
arising under or in connection with this Agreement shall be litigated, if at
all, solely in a court of general jurisdiction located in Cook County, Illinois
or the federal court located in Cook County, Illinois, and jurisdiction is
hereby conferred upon such courts.  In connection therewith, each party hereby
agrees to submit to the jurisdiction of such courts and to waive any possible
defense of forum non conveniens and/or lack of personal jurisdiction before such
court.  THE UNITED NATION'S CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE
OF GOODS SHALL NOT GOVERN THIS CONTRACT.




28.

DISPUTE RESOLUTION




Except as provided herein, no civil action with respect to any dispute, claim or
controversy arising out of or relating to this Agreement may be commenced until
the matter has been submitted to JAMS for mediation. Either party may commence
mediation by providing to JAMS and the other party a written request for
mediation, setting forth the subject of the dispute and the relief requested.
The parties will cooperate with JAMS and with one another in selecting a
mediator from JAMS panel of neutrals, and in scheduling the mediation
proceedings. The parties covenant that they will participate in the mediation in
good faith, and that they will share equally in its costs. All offers, promises,
conduct and statements, whether oral or written, made in the course of the
mediation by any of the parties, their agents, employees, experts and attorneys,
and by the mediator and any JAMS employees, are confidential, privileged and
inadmissible for any purpose, including impeachment, in any litigation or other
proceeding involving the parties, provided that evidence that is otherwise
admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in the mediation. Either party may seek
equitable relief prior to the mediation to preserve the status quo pending the
completion of that process. Except for such an action to obtain equitable
relief, neither party may commence a civil action with respect to the matters
submitted to mediation until after the completion of the initial mediation
session, or 45 days after the date of filing the written request for mediation,
whichever occurs first. Mediation may continue after the commencement of a civil
action, if the parties so desire. The provisions of this Clause may be enforced
by any Court of competent jurisdiction, and the party seeking enforcement shall
be entitled to an award of all costs, fees and expenses, including attorneys'
fees, to be paid by the party against whom enforcement is ordered.




29.       JOINT PREPARATION AND WARRANTY




The parties  intend  and agree that this Agreement  shall not be construed
 against  either party  as the drafter,  preparer,  or  proposer  of  any
 language  herein.    The  parties  agree  that  the  persons  executing  this
Agreement on their behalf are authorized to do the same.




30.       SEVERABILITY




All provisions of this Agreement are intended to be interpreted and construed in
a manner to make such provisions valid and enforceable.    In the  event  that
 any  one  or  more  of  the  provisions  contained  in  this Agreement shall be
held to be invalid, illegal or unenforceable, in any respect under any law, such
provision(s) shall be deemed severable, and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected, prejudiced or impaired thereby.  If there is a conflict between any
part of this Agreement and any present or future law, this Agreement shall be
curtailed only to the extent necessary to bring it within the requirements of
that law.




31.       ENTIRE AGREEMENT I AMENDMENTS




This Agreement and attached schedule contain the full and complete understanding
of the parties and constitutes the entire agreement between the parties.  The
captions of the sections of this Agreement are inserted only for convenience and
shall not be considered in construing this Agreement.  This Agreement cancels
and supersedes all prior and existing agreements, representations, promises,
warranties (express or implied), or any other arrangements by Manufacturer and
Distributor,  whether oral or written, relating  to the subject  matter hereof;
and such prior agreements or arrangements  are hereby deemed terminated  by
mutual consent of the parties; provided, however, Manufacturer and Distributor
agree that the Sales Representative Agreement dated May 30, 2013 between the
parties shall remain in full force and effect and shall not be terminated by
this Agreement.  No amendment, modification or waiver of any part of this
Agreement shall be deemed effective unless and until executed in writing by
Manufacturer and Distributor.  If there is a foreign language translation of
this Agreement, the English version shall be the governing language.




32.       ANTI-BRIBERY AND FEDERAL CORRUPT PRACTICES ACT




32.1

Distributor  shall fully comply  with the Foreign Corrupt  Practices  Act of
1977 ("FCPA"),  15

U.S.C. §§ 78dd 1, et seq., and all other applicable foreign and domestic
anti-bribery laws.  Distributor verifies that it has not, and will not, directly
or indirectly, pay, offer, or promise to pay (or authorize to pay or offer) any
money or anything of value to a "foreign official" in connection with obtaining
or retaining business or work for or with Manufacturer.   A "foreign  official"
means any officer, employee, or agent of a foreign government, a public
 international  organization,  or any department  or agency thereof,  or  any
person  acting  in an official capacity.   Distributor acknowledges and
understands that it shall comply fully with the anti-bribery provisions of the
FCPA  and shall provide to Manufacturer  a certification  regarding
 Distributor's  compliance  with the FCPA and all other applicable foreign and
domestic anti-bribery laws.




32.2     Distributor  also agrees that  Manufacturer,  in its sole discretion,
 shall be  able to review  any documents, including financial records, regarding
any subject matter of this agreement in the event that Manufacturer decides to
review Distributor's  compliance with the FCPA, or other applicable anti-bribery
laws.




32.3    Should Distributor enter into any subcontract relating to the subject
matter of this agreement, Distributor   shall   immediately:   (a)   notify
  Manufacturer   of   the   subcontractor   agreement,   (b)   provide
Manufacturer with any agreement(s) with the subcontractor, and (c) include in
any of the subcontractor agreement(s) that the subcontractor agrees to comply
with the above requirements concerning the FCPA and anti-bribery laws, and
Manufacturer's right to conduct financial reviews.




33.

COUNTERPARTS




This Agreement may be executed simultaneously, in two or more counterparts, and
may be delivered by electronic transmission by facsimile or in PDF, each of
which shall be deemed an original, but all of which, taken together, shall
constitute one and the same agreement.




IN WITNESS  WHEREOF, this Agreement has been executed by the duly authorized
 officers of the parties below.




PolyBrite International, Inc.

LED Lighting Company




/s/ Carl Scianna

/s/ Kevin Kearney

  Signed: ______________________________________Signed:
___________________________________







Print Name:

Carl Scianna

Print Name:

Kevin Kearney




Title:

President & CEO

Title:

Chief Executive Officer







Corp. Address:

1751 W. Diehl Rd.

Corp. Address:

4000 Bridgeway, Suite 400

Suite 110

Sausalito, California 94965

Naperville, IL 60563




                                       

































































































































